STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

DEBBIE CADE VIENNE, CADE'S NO. 2022 CW 1375

PHARMACY, LLC, KYLE STEVENS,
PHARMACY CENTRAL, LLC, DAVID
OSBORN, OSBORN ENTERPRISES,
LLC, ORLANDO PALMER, AND
PARKER'S PHARMACY AND
PHARMPLUS CBD, LLC

VERSUS

THE STATE OF LOUISIANA
THROUGH THE OFFICE OF THE
GOVERNOR, DIVISION OF
ADMINISTRATION, OFFICE OF
GROUP BENEFITS, AND JAY
DARDENNE, IN HIS OFFICIAL
CAPACITY AS LOUISIANA
COMMISSIONER OF
ADMINISTRATION

DECEMBER 29, 2022

 

In Re: Debbie Cade Vienne, Cade's Pharmacy,

Stevens, Pharmacy Central, LLC, David Osborn,

Enterprises, LLC, Orlando Palmer, and

Parker's

Pharmacy and Pharmplus CBD, LLC, applying
supervisory writs, 19th Judicial District

Parish of East Baton Rouge, No. 726989.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED. A _ judgment, once signed, granting
exceptions of no cause of action and dismissing all claims of

plaintiffs, is a final appealable judgment.

COURT OF APPEAL, FIRST CIRCUIT

aca)

DEPUTY CLERK OF COURT
FOR THE COURT